Citation Nr: 0806191	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946, and from June 1948 to January 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The January 2003 rating decision also denied 
service connection for post traumatic stress disorder, from 
which the veteran also perfected an appeal.  An October 2005 
rating decision granted that benefit, effective January 2002, 
during the initial remand of the appeal.  Thus, that issue is 
no longer before the Board and will not be addressed in the 
decision below.

The veteran testified at a Travel Board hearing in July 2004 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The veteran appealed the initial rating of his post traumatic 
stress disorder, and a Statement of the Case was issued in 
September 2007.  The Board notes the veteran's 
representative's January 2008 Informal Hearing Presentation 
addresses the issue of the initial rating of the post 
traumatic stress disorder.  The Board, however, finds no 
evidence in the claims files that either the veteran or his 
representative submitted a timely substantive appeal (VA Form 
9), or a suitable substitute, to perfect an appeal of that 
issue.  See 38 C.F.R. §§ 20.200, 20.201 (2007).  Thus, the 
issue is not ripe for appellate review.

The Board has twice remanded the appeal to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development-in February 2005 and, most recently, 
in February 2006.  In each instance, the RO completed the 
additional development as directed, continued to deny a total 
disability evaluation based on individual unemployability due 
to service connected disorders, and returned the case to the 
Board for further appellate review.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The veteran is not shown to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The requirements are not met for a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to two Board 
remands, VA notified the veteran in March 2005 and February 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession and, June 2006, provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the veteran may not have received full notice prior to the 
initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claim was readjudicated in the 
September 2007 Supplemental Statement of the Case.  The 
veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

Finally, the Board has reviewed all the evidence in the 
veteran's claims files.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Governing Laws and Regulations

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.



Analysis

The veteran is currently service connected for post traumatic 
stress disorder, currently rated as 50 percent disabling; 
bilateral hearing loss, currently rated as 50 percent 
disabling; tinnitus, currently rated as 10 percent disabling; 
and, right ear otitis media, currently rated as non-
compensable.  His total combined rating is 80 percent.  See 
38 C.F.R. § 4.25.  Thus, the veteran is eligible for 
schedular consideration for a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  38 C.F.R. § 4.16.  The veteran's non-service-
connected disabilities include Charcot-Marie-Tooth disease of 
the hands and feet, lumbar degenerative disease, chronic 
obstructive pulmonary disease, and coronary artery disease.

The veteran's application for a total disability evaluation 
based on individual unemployability due to service connected 
disorders (VA Form 21-8940) notes that he is a high school 
graduate.  Other evidence in the claims file notes that he 
has one year of college.  He last worked in 1986, and his 
occupation was self-employed service station owner and 
operator for 20+ years.  He has asserted that it is his post 
traumatic stress disorder that renders him unemployable.  
Additionally, in a July 2006 letter, he asserted that he 
probably never got call-backs from his interviews because he 
had to repeatedly ask that questions be repeated.  The Board 
deems this assertion to be a reference to the impact of his 
bilateral hearing loss on his employability.

The July 2006 VA mental examination report notes the examiner 
conducted a comprehensive review of the claims file in 
addition to the interview of the veteran.  The veteran told 
the examiner that he lost the lease to the land on which his 
service station was located, and it would have cost too much 
to buy a new one.  So, he applied for, and obtained, Social 
Security Administration benefits for his physical 
disabilities, which the examiner noted are severe.

The examiner opined that the veteran's post traumatic stress 
disorder symptoms, alone, do not render him incapable of 
obtaining and maintaining gainful employment.  It is his 
physical conditions, perhaps including his hearing 
impairment, that have the major impact on his employability.

The July 2006 VA audiology examination report notes the 
examiner opined that the veteran's bilateral hearing loss and 
tinnitus without hearing aids rendered him unemployable.  
With hearing aids, however, the examiner opined that the 
hearing loss alone did not constitute a significant 
impairment.  The examiner noted that the veteran's hearing 
aids enabled him to engage in a face-to-face situation.

The Board acknowledges that a VA family physician opined in 
July 2006 that the veteran was unemployable due to his 
hearing loss.  The Board, however, finds the opinion of the 
audiologist to be of greater probative value in light of his 
expertise in the field of audiology. 

The Board further acknowledges the argument that VA hearing 
studies are inadequate for rating purposes since they do not 
accurately assess the impact of this disability in a normal, 
nonclinical environment.  Without competent evidence showing 
that the hearing test procedures are inconsistent with VA 
regulations governing medical examinations, however, such an 
argument is without merit.  Martinek v. Nicholson, 21 Vet. 
App. 447, 453 (2007). 

As noted above, the veteran is in receipt of Social Security 
Administration benefits.  Generally, Social Security 
Administration determinations are not binding on VA,  Holland 
v. Brown, 6 Vet. App. 443, 448 (1994), but the Board must 
provide the basis for disagreeing with or not accepting a 
finding of disability by the Social Security Administration, 
where applicable.  In this case, however, the veteran is now 
85 years old.  Hence, under 42 U.S.C. § 402, his Social 
Security Administration disability award was automatically 
converted to "old age" benefits when he turned 65.  In light 
of that fact, and the fact that the Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72, VA had no 
duty to secure any records from that agency, and there is no 
basis on which to analyze the basis of that Agency's grant of 
benefits.

In any event, as set forth above, the probative medical 
evidence shows the veteran's inability to obtain and maintain 
gainful employment is not due to his service-connected 
disabilities, but rather is due to his significant 
nonservice-connected disabilities.  38 C.F.R. § 4.16.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


